Case 1:21-cv-00452 ECF No. 1-2, PagelD.6 Filed 06/02/21 Page 1 of 8

EXHIBIT A
Case 1:21-cv-00452 ECF No. 1-2, PagelD.7 Filed 06/02/21 Page 2 of 8

 

 

 

 

 

 

 

Original - Court 2nd copy - Plalotiff
Approved, SCAO tat copy - Defendant 3rd copy - Retum
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT o_ , .
36th JUDICIAL CIRCUIT SUMMONS AlLONMOUAR N
COUNTY PROBATE
Court address Court telephone no.
212 E. Paw Paw St., Paw Paw, MI 49079 269-657-8218
Plaintiff's name(s), address(es), and talaphone no(s). Defendant's name(s), address(es), and telaphone no(s).
ERIC RASE and CINDY RASE © ~ | MARC MORISSETTE
457 Rue Borduas
v Sorel-Tracy, QC J3P 522
Canada
Plalntif's atlomay, bar no., address, and telephone no. VITESSE TRUCKING SERVICES INC
Thomas W. Waun (P34224) Thy dah io CAMIONNAGE VITESSE INC.
Michael A. Kowalko (P36893) Montrea! C ug 305
140 E. 2nd Street, Suite 201 C on 4 al, Q
Flint, MI 48502 anaca
810-695-6100 twaun@venjohnsonlaw.com

 

 

 

 

 

 

Instructions: Check the Items below that apply to you and provide any required Information, Submit this farm to the court clerk along with your camplalnt and,
if necessary, a case Inventory addendum (form MC 21). The summons section will be completed by the court clark.

Domestic Relatlons Case

(1) There are no pending or resolved cases within the jurisdictlon of the family division of the circuit court involving the famlly of
family members of the person(s) who are the subject of the complaint.

(] There is one or more pending or resolved cases within the jurisdiction of the famlly division of the circuit court Involving
the family or family members of the person(s) who are the subject of the complaint. | have separately filed a completed
confidential case inventory (form MC 21} fisting those cases.

CJ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the clrcuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civll Case

(J This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

CIMDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of
the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400. 106(4).

There is no other pending or resolved clvil action arising out of the same transaction or occurrence as alleged fn the
compiaint.

A civil action between these parties or other partles arising out of the transaction or occurrence alleged in the complaint has

been previously filed In L)this court, CJ Court, where

it was given case number. and assigned to Judge

 

The actlon CJremains Clisnotonger pending.

Summons section completed by court clerk.

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notifled:

1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. If you do not answer or take other action within the time allowed, Judgment may be entered against you for the relief
demanded in the complaint.

4. If you require special accommodations to use the court because of a disabillty or if you require a foreign language Interpreter
to help you futly participate In court proceedings, please contact the court immediately to make arrangements.

. eer L |] Ay eels 13] Court clerk

*This summons {s Invalid unless served on or iL E —— date, This decumant must 6e sdé

 

  

 

 

 

 

 

mco1 (9/19) SUMMONS MGR 1.108(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
 

 

Case 1:21-cv-00452 ECF No. 1-2, PagelD.8 Filed 06/02/21 Page 3 of 8

 

SUMMONS ;

PROOF OF SERVICE Case No.

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must retum this original and all coples to the court clerk.

 

 

 

| CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

(1 OFFICER CERTIFICATE OR LC) AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, balllff, appointed Being first duly sworn, ! state that | am a legally competen'
court officer, or attorney for a party (MOR 2,104[A][2)), adult, and | am not a party or an officer of a corporate
and that: (notarizatton nat raquired) party (MCR 2.103[A]), and that: (notartzation required)

 

] | served personally a copy of the summons and complaint,
(11 served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

tagether with

 

List all documents served with the summons and complaint

on the defendant(s):

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

OC Ihave personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been unable to complete service.
Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

| declare under the penalties of perjury that thls proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature
$ |s
Incorrect address fee | Miles traveled Fee TOTAL FEE Name (type or print)
§ |s $
Title
Subscribed and swom to before me on Sas ' County, Michigan,
c ssion expires: Signature:
My corn! P Date 9 Deputy court clerk/Notary public

 

Notary public, State of Michigan, County of

 

| ACKNOWLEDGMENT OF SERVICE |
| acknowledge that | have received service of the summons and complaint, tagether with

 

Attachments

 

on
Day, date, time
on behalf of

 

 

Signature
Case 1:21-cv-00452 ECF No. 1-2, PagelD.9 Filed 06/02/21 Page 4 of 8

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF VAN BUREN

ERIC RASE and CINDY RASE,

Plaintiff, Case No: Al~O7 O4QANI

Honorable

vs.

MARC MORISSETTE and VITESSE .
TRUCKING SERVICES INC., and/or SERVICES
DE CAMIONNAGE VITESSE INC.

Defendants,

THOMAS W. WAUN (34224)
MICHAEL A. KOWALKO (36893)
Johnson Law, PLC

Attomeys for Plaintiff

140 E. Second Street, Suite 201
Flint, MI 48502

(810) 695-6100
twaun@venjohnsonlaw.com
mkowalko@venjohnsonlaw.com

 

 

Cc TAND JURY DEMAND

There is no other pending civil action
arising out of the transaction or
occurrence alleged in this Complaint.
Plaintiffs Eric Rase and Cindy Rase, by and through their attorneys JOHNSON LAW,

PLC, for their Complaint against the above-named defendants, state as follows:
1. Plaintiffs Eric and Cindy Rase are residents of Ingham County, Michigan.

2. Upon information and belief, defendant, Marc Morissette (hereinafter “defendant

Morissette”) is a Canadian resident doing business in Van Buren County.

1
Case 1:21-cv-00452 ECF No. 1-2, PagelD.10 Filed 06/02/21 Page 5 of 8

3. Defendant, Vitesse Trucking Services, Inc. and/or Services De Caminonnage
Vitesse Inc (hereinafter “defendant Vitesse”) is a Canadian federal corporation doing business in

Van Buren County.
4, The amount in controversy exceeds $25,000.00.

5. The motor vehicle collision which serves as a basis for this complaint occurred in

Van Buren County, Michigan.

6. On January 25, 2019, Eric was the lawful operator of a 2017 Chevrolet Silverado
on westbound J- 94 when the vehicle was smashed into from behind by a semi-tractor trailer driven

by defendant Morissette and owned by defendant Vitesse.

7. Defendant Morissette had a duty and obligation to operate the semi- tractor trailer
with due and reasonable care for the public, and particularly for the protection of plaintiff, Eric

Rase, and he breached this duty committing negligence by:

a. Operating his vehicle at a speed which would not allow him to stop in the assured
clear distance ahead in violation of MCL 257. 627;

b. Failing to keep a proper lookout while operating the semi-tractor trailer;

c, Driving the semi-tractor trailer in a careless and negligent manner, in violation of
MCL 257. 626(b);

d, Driving the semi-tractor trailer in a grossly negligent and/or willful and wanton
and/or reckless manner, in violation of MCL 257.626;

e. Driving the semi-tractor trailer too fast for conditions and/or in violation of the
posted speed limit and/or failing to reduce speed in violation of MCL 257.627
and/or MCL 257.633;

f. Negligent and improper lane usage in violation of MCL 257.649;
g. Other breaches learned through the course of discovery.
Case 1:21-cv-00452 ECF No. 1-2, PagelD.11 Filed 06/02/21 Page 6 of 8

8. Defendant Morissette was at all times pertinent to this complaint acting in the scope
and course of his employment with defendant Vitesse and defendant Vitesee is therefore

responsible for any negligence committed by defendant Morissette.

9. Defendant Morissette was operating the subject semi-tractor trailer owned by
defendant Vitesse with the implied or actual consent of defendant Vitesse and defendant Vitesse
is therefore responsible for his negligence pursuant to the Michigan Owners Liability statute, MCL

257. 401.

10. Defendant Vitesse had an independent duty and responsibility to use due care and

violated this duty and committed negligence in the following particulars:

a. In failing to properly supervise and train defendant driver;
b. In failing to properly evaluate and investigate defendant driver’s driving
ability;

c, In the negligent hiring and retention of defendant driver; and
d. Other breaches learned through the course of discovery.

11. As a proximate result of the negligence of the defendants, Eric sustained physical
injuries, including but not limited to a traumatic brain injury, eye and/or vision damage, the cause
and/or aggravation of injuries to his hip, fractured ribs, damage to his liver, kidneys and spleen

and post-traumatic stress disorder.

12. As a proximate result of the negligence of the defendants, Eric has sustained
damages past, present, and future including but not necessarily limited to physical pain and
suffering, mental anguish, fright and shock, denial of social pleasure and enjoyment,

embarrassment, humiliation, mortification, disfigurement, disability and excess wage loss.
Case 1:21-cv-00452 ECF No. 1-2, PagelD.12 Filed 06/02/21 Page 7 of 8

13. As a proximate result of the negligence of the defendants, Cindy Rase as spouse

of Eric Rase, has sustained past, present, and future damages, including but not limited to, the

reasonable and valuable services of her spouse, as well as a reasonable value of the loss of society

companionship and consortium of her spouse

Wherefore, Plaintiffs seek a judgment against the defendants in whatever amount they are

found to be entitled in excess of $25,000.together with court costs, interest and attorney fees.

Respectfully submitted,
JOHNSON LAW, PLC

Dated: 4/73 /2/ ay: BAK Sop —

THOMAS W. WAUN (254224)
MICHAEL A. KOWALKO (P36893)
JOHNSON LAW, PLC

Attorneys for Plaintiffs

140 E, 2" Street, Suite 201

Flint, MI 48502

(810) 695-6100
Case 1:21-cv-00452 ECF No. 1-2, PagelD.13 Filed 06/02/21 Page 8 of 8

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF VAN BUREN

ERIC RASE and CINDY RASE,

Plaintiff, Case No: AI-O7 OFA ny
Honorable
VS.
MARC MORISSETTE and VITTESSE

TRUCKING SERVICES, INC.
Jointly and Severaliy

Defendants,

THOMAS W. WAUN (34224)
MICHAEL A. KOWALKO (36893)
Johnson Law, PLC

Attorneys for Plaintiff

140 EB, Second Street, Suite 201
Flint, MI 48502

(810) 695-6100
twaun@venjohnsonlaw.com
mkowalko@venjohnsonlaw.com

DEMAND JURY TRIAL
Plaintiffs Eric Rase and Cindy Rase, by and through their attorneys JOHNSON LAW,

 

PLC, and hereby demands a trial by jury pursuant to MCR 2.508(B).

Respectfully submitted,
JOHNSON LAW, PLC

By: A

THOMAS W. WAUN (P34224)
MICHAEL A. KOWALKO (P36893)

wv

 

JOHNSON LAW, PLC
Attorneys for Plaintiffs
140 E, 2" Street, Suite 201
Flint, MI 48502 NX
(810) 695-6100 ye cor
wh a
4 qe
s pe® cier*
unt
